Citation Nr: 1311295	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical condition, status-post colposcopy.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for residuals of right ear frostbite.

5.  Entitlement to an initial rating in excess of 30 percent for migraine headaches, prior to April 25, 2012, and 50 percent, from April 25, 2012.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the bilateral hands.

7.  Entitlement to a compensable initial rating for sinusitis, prior to April 25, 2012, and from 10 percent, from April 25, 2012.

8.  Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 19986 to March 1987 and from September 1988 to March 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2013, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2012, VA received new evidence from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2012).  At the January 2013 hearing, the appellant waived RO consideration of the new evidence.  (January 2013 Board Hearing Transcript (Tr.) at p. 3)  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issues of entitlement to service connection for a cervical condition with colposcopy, a right hip disability, a right knee disability, and residuals of right ear frostbite are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the January 2013 hearing, the appellant stated that she wished to withdraw the increased initial rating claims for migraine headaches, degenerative joint disease of the bilateral hands, sinusitis and hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to an initial rating in excess of 30 percent for migraine headaches, prior to April 25, 2012, and 50 percent, from April 25, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

2.  The criteria for withdrawal of an appeal for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the bilateral hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

3.  The criteria for withdrawal of an appeal for entitlement to a compensable initial rating for sinusitis, prior to April 25, 2012, and from 10 percent, from April 25, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

4.  The criteria for withdrawal of an appeal for entitlement to a compensable initial rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the January 2013 hearing, the appellant withdrew the appeals for higher initial ratings for headaches, hands, sinusitis and hypertension.  (Tr. at p. 2)  Hence, there remain no allegations or errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they are dismissed.


ORDER

Entitlement to an initial rating in excess of 30 percent for migraine headaches, prior to April 25, 2012, and 50 percent, from April 25, 2012 is dismissed.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the bilateral hands is dismissed.

Entitlement to a compensable initial rating for sinusitis, prior to April 25, 2012, and from 10 percent, from April 25, 2012 is dismissed.

Entitlement to a compensable initial rating for hypertension is dismissed.


REMAND

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant was evaluated at a VA examination in January 2008, prior to her discharge from service.  The examiner found that the appellant did not have a cervical condition, status-post colposcopy, a right hip condition, a right knee disability or residuals of right ear frostbite.  However, since that time, the appellant has been diagnosed with disabilities relating to the claimed conditions.  Thus, the Board finds that new VA examinations are necessary.

The appellant has asserted that she had a hysterectomy due to residuals of colposcopies of her cervix during service and gynecological symptoms that she had in service.  (Tr. at p. 17-19)  A March 2012 William Beaumont Army Medical Center (WBAMC) record reflects that the appellant had chronic endometritis.  A May 2012 private treatment record reflects that the appellant desired a hysterectomy for dysmenorrhea.  The appellant's service treatment records reflect that she had dysmenorrhea in service.  Thus, the appellant had symptoms of dysmenorrhea in service, she has been diagnosed with endometritis and she has had a hysterectomy since the previous VA examination in January 2008.  Therefore, a new VA examination is necessary to determine whether she has a current cervical condition that is related to service.  

The appellant's service treatment records reflect that she has consistently reported having right hip pain since service.  She is service-connected for degenerative disc disease of the lumbar spine.  A July 2010 WBAMC treatment record reflects that the appellant had right probable sciatica from the low back pathology.  The appellant has claimed she injured her back and hip at the same time, in 1998.  (Tr. at p. 4)  As the appellant's hip pain may be caused by the diagnosed sciatica, a new VA examination is necessary to determine whether the appellant has a right hip disability, to include sciatica, that is related to service or her service-connected back disability.

Since the previous VA examination, the appellant has been diagnosed with patellofemoral dysfunction of the knee.  See April 2008 WBAMC treatment record.  An April 2010 private MRI report of the right knee reflects that there was mild insertional quadriceps tendinosis.  As the appellant has been diagnosed with a right knee disability, and a June 1990 service treatment record reflects that she had right knee strain in service, a VA examination is necessary to determine if her current knee disability is related to service.  The appellant has also asserted that her right knee disability has been aggravated by her service-connected left knee and low back disabilities.  (Tr. at p. 12)  Thus, the VA examiner should also address service connection on a secondary basis.

In regard to the appellant's claim for service connection for residuals of right ear frostbite, the January 2008 found that there was no pathology to render a diagnosis.  At the January 2013 Board hearing, the appellant reported that when the weather gets extremely cold, her ear would turn red and she would feel a burning sensation.  (Tr. at p. 15)  As a lay person, the appellant is competent to report symptoms capable of lay observation, such as her ear turning red and pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant's service treatment records reflect that she was diagnosed with first degree frostbite in the right ear in March 1996.  As the January 2008 VA examiner did not fully consider the appellant's competent statements concerning her right ear symptoms, the VA examination is inadequate.  A new VA examination is necessary to determine whether the appellant has residuals due to the in-service frostbite.

At the January 2013 Board hearing, the appellant asserted that her right hip disability was related to her service-connected back disability.  She also asserted that her right knee disability may be related to her service-connected left knee disability and service-connected back disability.  (Tr. at p. 11-12)  The appellant has not received specific notice of the elements of entitlement to service connection for on a secondary basis.   Thus, on remand, the appellant should be notified of the elements of service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant adequate notice, to specifically include furnishing notice of the specific information and evidence necessary to substantiate a claim for service connection on a secondary basis.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for cervical, right hip, right knee or right ear complaints since June 2012.  After securing the necessary release, the RO should obtain these records.


3.  After completion of the foregoing, schedule the appellant for an appropriate VA orthopedic examination to determine the current nature and likely etiology of the claimed right hip and right knee disorders.  Provide the claims file, including any pertinent records in the Virtual VA claims file if the examiner does not have access to them.  

Based on the examination and review of the record, the examiner should do the following:  

(a)  Identify all current right hip disorders, to include sciatica.

(b)  Provide an opinion as to whether it is at least as likely as not (50% probability) that any right hip disorder identified, to include sciatica, had its onset in service or is causally related to service.

(c)  Provide an opinion as to whether it is at least as likely as not (50% probability) that any right hip disorder identified, was caused or aggravated by a service-connected disability, to include the appellant's service-connected back disability.

(d)  Identify all current right knee disorders, to include patellofemoral dysfunction and insertional quadriceps tendinosis.

(e) Provide an opinion as to whether it is at least as likely as not (50% probability) that any right knee disorder identified had its onset in service or is causally related to service.

(f)  Provide an opinion as to whether it is at least as likely as not (50% probability) that any right knee disability identified was caused or aggravated by a service-connected disability, to include the appellant's service-connected left knee and back disabilities.

An explanation should be provided for any opinion expressed.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Schedule the appellant for an appropriate VA examination to determine the current nature and likely etiology of the claimed cervical condition with colposcopy.  Provide the claims file, including any pertinent records in the Virtual VA claims file if the examiner does not have access to them.  

Based on the examination and review of the record, the examiner should do the following:  

(a)  Identify all current cervical conditions and residuals, including chronic endometritis and dysmenorrhea.  

(b)  Provide an opinion as to whether it is at least as likely as not (50% probability) that any cervical condition identified, to include chronic endometritis and dysmenorrhea, had its onset in service or is causally related to service.

An explanation should be provided for any opinion expressed.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Schedule the appellant for an appropriate VA examination to determine the current nature and likely etiology of the claimed residuals of frostbite of the right ear.  Provide the claims file, including any pertinent records in the Virtual VA claims file if the examiner does not have access to them.  

Based on the examination and review of the record, the examiner should do the following:  

(a)  Identify all residuals of the appellant's right ear frostbite.  The VA examiner should consider the appellant's competent statements regarding her ear turning red and having a burning sensation cold weather.  (Tr. at p. 14)  

(b)  Provide an opinion as to whether it is at least as likely as not (50% probability) that any residuals of frostbite of the right ear identified had its onset in service or is causally related to service.

An explanation should be provided for any opinion expressed.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


